DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover et al. [US 2016/0266979].
With respect to claim 1, Glover discloses a management method for managing a state of charge of a battery left to rest and suffering capacity losses over time [Fig. 1], the management method comprising the following steps repeated at regular time intervals: determining the capacity losses par. 0003,0030,0043; i.e. upper capacity gradually decreases with each time measurement]; determining a target value of the state of charge from the capacity losses suffered by the battery, a predetermined minimum amount of charge and a maximum discharge capacity of the battery, the target value of the state of charge being strictly less than 100 % and adjusting the state of charge of the battery to the target value [fig. 1, par. 0039-0046; the target soc comprises a ceiling range and a floor range such that a determination is made on the soc to check if there is still enough power in the degraded state to supply a require amount of power].

With respect to claim 2, Glover further discloses wherein the capacity losses suffered by the battery are determined from a preceding target value of the state of charge and an amount of residual charge present in the battery [par. 0043-0044; capacity ranges 110-112, etc gradually lower such that 110 is the “new” time with maximum capacity and as each time progresses the residual charge is decrease as a function from the max new charge until it reaches time 129 where max capacity losses has been reached].

With respect to claim 3, Glover further discloses wherein the step of determining the capacity losses suffered by the battery comprises the following sub-steps: determining irreversible capacity losses from a current value of the maximum discharge capacity and a preceding value of the maximum discharge capacity; and  determining reversible capacity losses from the preceding target value of the state of charge, the amount of residual charge present in the battery and the irreversible capacity losses [fig. 1; par. 0031-0033; the process includes an operation for a battery floor system of fully discharging followed by fully charging the battery wherein the irreversible capacity is represented by the difference between the maximum capacity 110 of the new to each subsequent maximum capacity 111,112,etc thereafter and the reversible losses represented by the fully recharging of the battery].
claim 4, Glover further discloses wherein the amount of residual charge present in the battery is measured during a first operation of a capacity test [fig. 1; 120 “new”] and in that wherein the maximum discharge capacity of the battery is measured during a second operation of the capacity test [fig. 1 subsequent measurements 111, 112, etc, all the way to 129].

With respect to claim 5, Glover further discloses wherein the capacity test successively comprises a first complete discharge phase of the battery, a complete charge phase of the battery and a second complete discharge phase of the battery, the amount of residual charge present in the battery being measured during the first complete discharge phase of the battery and the maximum discharge capacity of the battery being measured during the second complete discharge phase of the battery [fig. 1; par. 0031-0033; the process includes an operation for a battery floor system of fully discharging followed by fully charging the battery wherein the irreversible capacity is represented by the difference between the maximum capacity 110 of the new to each subsequent maximum capacity 111,112,etc thereafter and the reversible losses represented by the fully recharging of the battery].

With respect to claim 7, Glover further discloses a step consisting in verifying if the battery has a maximum discharge capacity greater than or equal to a target amount of charge corresponding to the target value of the state of charge [fig. 1; i.e. comparison between 104f and 104c].

With respect to claims 9 and 10, Glover further discloses wherein the capacity losses suffered by the battery comprise reversible losses of which a first part is due to a consumption current delivered by the battery [318; implicitly function of a secondary battery], the first part of the reversible losses being compensated between two successive steps of adjustment of the state of charge wherein the compensation of the first part of the reversible losses is taken into account during the step of Fig. 1; par. 0033 successful recharging of the secondary battery to replenish the SOC to a maximum level and comparison between 104c and 104f].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. [US 2016/0266979] as applied above and further in view of Uchino et al. [US 10,416,236].
With respect to claims 11 and 12, Glover further discloses wherein the target value of the state of charge is modified as a function of the instantaneous discharge capacity [par. 0043; additionally, temperature is a factor, see also fig. 1], but fails to explicitly disclose comprising a step of measuring an operating temperature of the battery, an instantaneous discharge capacity of the battery being determined as a function of the operating temperature of the battery.
However, the relation between battery temperature and capacity is well-known in the art of battery charger, for example, Uchino teaches measuring an operating temperature of the battery, an instantaneous discharge capacity of the battery being determined as a function of the operating temperature of the battery [abstract; claims 1, 3, 9].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Glover to include a temperature measurement of the battery in the discharge capacity calculation as taught by Uchino for the benefit of more 

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims.
With respect to claim 6, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the battery has a faradaic efficiency reaching substantially 100% and in that wherein the capacity test successively comprises a complete discharge phase of the battery and a complete charge phase of the battery, the amount of residual charge present in the battery being measured during the phase of complete discharge of the battery and the maximum discharge capacity of the battery being measured during the complete charge phase of the battery.”
With respect to claim 8, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the target value of the state of charge is equal to the sum of the capacity losses suffered by the battery and the predetermined minimum amount of charge, divided by the maximum discharge capacity.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859